COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Samuel E. Williams v. J-P REI Solutions, LLC

Appellate case number:    01-20-00201-CV

Trial court case number: 1148091

Trial court:              County Civil Court at Law No. 1 of Harris County

       Appellant, Samuel E. Williams, has filed a notice of appeal of the trial court’s final order
signed on February 26, 2020. He also has filed a motion to appeal as indigent. The clerk’s
record filed in this Court includes his “statement of inability to afford payment of court costs or
an appeal bond” and his “statement of inability to afford payment of costs to appeal an eviction
judgment.” See TEX. R. CIV. P. 145(a), (b); see also TEX. R. CIV. P. 502.3. The record filed in
this Court does not reflect that any motion to require appellant to pay costs or any contest to
appellant’s declaration was filed. See TEX. R. CIV. P. 145(f). Accordingly, the Clerk of this
Court is directed to make an entry in this Court’s records that appellant is allowed to
proceed on appeal without payment of costs. See TEX. R. CIV. P. 145(a); TEX. R. APP. P. 20.1.
       It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd_____________
                             Acting individually


Date: April 28, 2020